DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-7, 9-11, and 14-16 are pending.
Claims 8 and 12-13 are cancelled.


Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive.
In Remarks p. 14, Applicant contends “Office Action has failed to establish that Nauka discloses "generate a mask to be applied to print data for the delivery device in selectively delivering the liquid droplets, wherein the mask is to identify the locations at which the gaps are to be formed during selective delivery of the liquid droplets, and apply the generated mask in controlling the delivery device to deliver the liquid droplets across the preselected area while forming the gaps" as now recited in independent claim 1.”
The Examiner respectfully notes that Nauka (Para [0061-63]) teaches that the processing system determines the lateral spacing between liquid agent delivery locations to create the gaps, which effectively acts as the claimed mask to identify the gap locations to be formed during delivery of the coalescing agent droplets. The processing system uses that data to control the delivery locations of the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nauka et al., US Patent Pub. US 2016/0332374 A1 (hereinafter Nauka), in view of Miura, US Patent Pub. US 2006/0203064 A1 (hereinafter Miura).

Claim 1
Nauka teaches a three-dimensional (3D) printer (Nauka, Para [0018] - - Additive manufacturing system/”3D printer”.) comprising: a delivery device to selectively deliver liquid droplets onto a layer of build materials (Nauka, Para [0020], [0024-25] - - An agent distributer/”delivery device” that delivers liquid agent/droplets onto a layer of build materials.); and a controller to determine a preselected area on the layer of build materials at which the delivery device is to deliver liquid droplets (Nauka, Para [0020], [0024], [0054-56] - - A controller that determines a preselected area on the build material layer to deliver liquid agent/droplets in accordance with agent control delivery data.), identify a first location of the preselected area (Nauka, Para [0077-79], [0085] - - Selective delivery of liquid agent in a first location of a preselected build area.); identify a second location near an exterior of the preselected area, wherein the first location is positioned at a location that is closer to a center of the preselected area than the second location (Nauka, Para [0077-79], [0085] - - Selective delivery of liquid agent in different/”first and second” locations based on the desired amount of heat energy to be applied to different/”first and second” locations, where a location/”first location” that is at the center of a preselected build area on the build material layer that has a higher temperature due to heat transfer from the previous solidified layer requiring a larger gap between liquid droplets than a location/”second location” that is located at the edge of the preselected build area that experiences less heat influence from a previous solidified layer.); wherein the gaps are to be formed between the liquid droplets at a first distribution within the first location (Nauka, Para [0061-63] - - Determine the distribution based on the desired heat dissipation in which lateral spacing/gaps between adjacent drops of coalescing agent/”liquid droplets” are delivered to an identified portion/”first location” of the preselected build area.), wherein the gaps are to be formed at a second distribution within the second location (Nauka, Para [0061-63], [0069], [0079-80] - - The controller determines the distribution based on the temperature distribution where a distribution over a location with a lower temperature/”second distribution” of agent liquid creates lateral spacing/gaps based on the lower temperature, which receive propagated applied energy from an adjacent location that receives the coalescing liquid in the build material that helps to regulate temperature of the build material/”prevention of heat spikes” in the portion of the preselected build area.); wherein the first distribution differs from the second distribution (Nauka, Para [0077-79], [0085] - - Selective delivery of liquid agent in different/”first and ; and generate a mask to be applied to print data for the delivery device in selectively delivering the liquid droplets (Nauka, Para [0055-57], [0061-63] - - The controller generates lateral spacing data/mask used with agent delivery control data/”print data” for the distributor/”delivery device” to selectively deliver the agent/liquid droplets.), wherein the mask is to identify the locations at which the gaps are to be formed during selective delivery of the liquid droplets (Nauka, Para [0061-63] - - The lateral spacing data/mask describes/identifies the location in which lateral spacing/gaps between adjacent drops of coalescing agent/”liquid droplets” are formed during agent/liquid delivery to a preselected portion of the build area.), and wherein the controller is to apply the mask in controlling the delivery device to deliver the liquid droplets across the preselected area while forming the gaps. (Nauka, Para [0061-63], [0069] - - The lateral spacing data/mask is used by the controller to control the distribution in which lateral spacing/gaps between adjacent drops of liquid agent/droplets are delivered to a preselected portion of the build area.)
But Nauka fails to specify locations at which gaps are to be formed between liquid drops delivered.
However Miura teaches locations at which gaps are to be formed between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Nauka and Miura are analogous art because they are from the same field of endeavor.  They relate to material deposition systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above material deposition system, as taught by Nauka, and further incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  


Claim 2
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
The combination of Nauka and Miura further teaches the controller is to determine the first distribution and the second distributions to be respective distribution at which the gaps form heat sinks that equalize temperatures of the build materials positioned across the preselected area during application of fusing radiation onto the build materials. (Nauka, Para [0061-63], [0069] - - The controller determines the distribution/”first and second distributions” of coalescing liquid to create lateral spacing/gaps that receive propagated applied energy/”heat sink” from an adjacent location that receives the coalescing liquid in the build material that helps to regulate temperature of the build material/”prevent heat spikes from occurring” in the preselected portion of the build area during the application of applied energy/”fusing radiation” to the build materials.)
Miura further teaches locations at which gaps are to be formed between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above material deposition system, as taught by Nauka and Miura, and further incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  


Claim 3
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
The combination of Nauka and Miura further teaches the controller is further to determine a heat profile of the build materials across the preselected area (Nauka, Para [0071], [0089] - - A controller determines a temperature distribution/”heat profile” of the build material in the preselected portion of the build area.) and wherein the controller is to determine the first and second distributions at which the gaps are to be formed based upon the heat profile across the preselected area. (Nauka, Para [0074] - - Controller obtains/determines the liquid agent control delivery/”first and second distributions at which the gaps are to be formed” data based the temperature distribution/”heat profile” of the preselected portion of the build area.)
Miura further teaches locations at which gaps are to be formed between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above material deposition system, as taught by Nauka and Miura, and further incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  


Claim 4
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
The combination of Nauka and Miura further teaches the heat profile identifies a first location in the preselected area having a higher temperature and a second location in the preselected area having a lower temperature (Nauka, Para [0071], [0074-76], [0079-80] - - The temperature distribution/”heat profile” of the preselected portion of the build area where a first location having a higher temperature resulting from coalescence of the previously deposited layer, and a second location having a lower temperature from a previously applied cooling agent.) and wherein the controller is to determine the first distribution at which gaps are to be formed in the first location and to determine the second distribution at which gaps are to be formed in the second location to prevent heat spikes across the build materials in the preselected area. (Nauka, Para [0061-63], [0069], [0079-80] - - The controller determines the distribution based on the temperature distribution where a distribution over a location with a higher temperature/”first distribution” of agent liquid creates lateral spacing/gaps based on the higher temperature, and a distribution over a location with a lower temperature/”second distribution” of agent liquid creates lateral spacing/gaps based on the lower temperature, which receive propagated applied energy from an adjacent location that receives the coalescing liquid in the build material that helps to regulate temperature of the build material/”prevent heat spikes” in the preselected portion of the build area.)
locations at which gaps are to be formed between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above material deposition system, as taught by Nauka and Miura, and further incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent local movement of droplets by incorporating gaps between locations where liquid drops are delivered, as suggested by Miura (Para [0064]).

Claim 6
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
The combination of Nauka and Miura further teaches another delivery device to selectively deliver second liquid droplets (Nauka, Para [0025] - - A distributor/”delivery device” to selectively deliver a cooling agent/”second liquid”.), wherein the second liquid droplets comprise detailing agent droplets and wherein the liquid droplets comprise fusing agent droplets (Nauka, Para [0024-25] - - A cooling agent/”second liquid comprising detailing agent droplets” and a coalescing agent/”fusing agent droplets”.), and wherein the controller is further to control the another delivery device to deliver second liquid droplets in the gaps formed between the liquid droplets. (Nauka, Para [0080] - - Controller controls the cooling agent distributor/”another delivery device” to deliver cooling agent/”second liquid droplets” to portions of the build material where coalescing agent/”liquid droplets” is not delivered/”gaps between the liquid droplets”.)

Claim 7
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
The combination of Nauka and Miura further teaches the controller is to determine a size of the preselected area within which the liquid droplets are to be delivered (Nauka, Para [0057] - - Controller determines the size of a preselected area on the build material layer to deliver liquid agent/droplets based on the object design data representing a model of the object to be generated.), wherein the controller is to identify the first location within the preselected area as a location that is predicted to reach a first temperature during application of a fusing radiation based upon a position of the first location and the determined size of the preselected area (Nauka, Para [0071-72], [0074-76], [0079-80], Claim 12 - - The controller determines the temperature distribution/”heat profile” prediction of the preselected area on the build material layer where a first location having a first temperature resulting from coalescence of the previously deposited layer during the application of applied energy/”fusing radiation” to the build materials.), and wherein the controller is to determine the first distribution at which the gaps are to be formed in the delivery of the liquid droplets between the liquid droplets within the first location within the preselected area based upon the predicted first temperature. (Nauka, Para [0061-63], [0069], [0079-80], Claim 12 - - The controller determines the distribution based on the temperature distribution where a distribution over a location with a first temperature/”first distribution” of agent liquid creates lateral spacing/gaps based on the first temperature.)

Claim 9
 method comprising: accessing print data that includes instructions for a delivery device to deliver liquid droplets onto a preselected area on a layer of build materials (Nauka, Para [0055-57], [0061-63] - - The controller generates lateral spacing data/mask used with agent delivery control data/”print data” for the distributor/”delivery device” to selectively deliver the agent/liquid droplets onto a portion of a preselected build area.); identifying a first location of the preselected area (Nauka, Para [0077-79], [0085] - - Selective delivery of liquid agent in a first location of a preselected build area.); identify a second location near an exterior of the preselected area, wherein the first location is positioned at a location that is closer to a center of the preselected area than the second location. (Nauka, Para [0077-79], [0085] - - Selective delivery of liquid agent in different/”first and second” locations based on the desired amount of heat energy to be applied to different/”first and second” locations, where a location/”first location” that is at the center of a preselected build area on the build material layer that has a higher temperature due to heat transfer from the previous solidified layer requiring a larger gap between liquid droplets than a location/”second location” that is located at the edge of the preselected build area that experiences less heat influence from a previous solidified layer.); determining a first distribution at which gaps are to be formed in the delivery of the liquid droplets within the first location of the preselected area based upon the print data (Nauka, Para [0061-63] - - Determine the distribution in which lateral spacing/gaps between adjacent drops of coalescing agent/”liquid droplets” are delivered to a preselected portion/”first location of the preselected area” of the build area based on the lateral spacing data/mask used with agent delivery control data/”print data”.), determine a second distribution at which gaps are to be formed in the delivery of the liquid droplets within the second location, wherein the first distribution differs from the second distribution (Nauka, Para [0061-63], [0069], [0079-80] - - The controller determines the distribution based on the temperature distribution where a distribution over a location with a lower temperature/”second distribution” of agent liquid creates lateral spacing/gaps based on the lower wherein the gaps are to form heat sinks in the build materials that are to result in thermal uniformity across the build materials in the preselected area (Nauka, Para [0061-63] - - The lateral spacing/gaps receives propagated applied energy/”heat sink” from an adjacent location in the build material that helps to regulate temperature of the build material/”result in thermal uniformity” in the preselected portion of the build area.); and controlling the delivery device to deliver the liquid droplets across the preselected area while forming the gaps at the determined first and second distributions respective within the first and second locations (Nauka, Para [0061-63], [0069] - - Liquid agent delivery control data used by the controller to control the distribution in which lateral spacing/gaps between adjacent drops of liquid agent/droplets are delivered to preselected portions/”first and second distributions” of the build area.); and generate a mask to be applied to print data for the delivery device in selectively delivering the liquid droplets (Nauka, Para [0055-57], [0061-63] - - The controller generates lateral spacing data/mask used with agent delivery control data/”print data” for the distributor/”delivery device” to selectively deliver the agent/liquid droplets.), wherein the mask is to identify the locations at which the gaps are to be formed during selective delivery of the liquid droplets (Nauka, Para [0061-63] - - The lateral spacing data/mask describes/identifies the location in which lateral spacing/gaps between adjacent drops of coalescing agent/”liquid droplets” are formed during agent/liquid delivery to a preselected portion of the build area.), and wherein the controller is to apply the mask in controlling the delivery device to deliver the liquid droplets across the preselected area while forming the gaps. (Nauka, Para [0061-63], [0069] - - The lateral spacing data/mask is used by the controller to control the distribution in which lateral spacing/gaps between adjacent drops of liquid agent/droplets are delivered to a preselected portion of the build area.)
locations at which gaps are to be formed between liquid drops delivered.
However Miura teaches locations at which gaps are to be formed between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Nauka and Miura are analogous art because they are from the same field of endeavor.  They relate to material deposition systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above material deposition system, as taught by Nauka, and incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent local movement of droplets by incorporating gaps between locations where liquid drops are delivered, as suggested by Miura (Para [0064]).

Claim 10
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
The combination of Nauka and Miura further teaches identifying at least one of a size of the preselected area and a geometry of the preselected area (Nauka, Para [0057] - - Controller determines the size of the preselected area to deliver liquid agent/droplets based on the object design data representing a model of the object to be generated.), and wherein determining first and second distributions at which gaps are to be formed in the delivery of the liquid droplets further comprises determining the first and second distributions based upon the identified at least one of the size of the preselected area and the geometry of the preselected area. (Nauka, Para [0071-72], [0074-76], [0079-80] - - The temperature 

Claim 11
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
The combination of Nauka and Miura further teaches at least one of identifying and predicting thermal properties of the build materials in the preselected area (Nauka, Para [0071-72], [0074-76], [0079-80], Claim 12 - - The controller determines the temperature distribution/”predicting thermal properties” of the preselected area on the build material layer where a first location having a first temperature/”thermal property” resulting from coalescence of the previously deposited layer during the application of applied energy to the build materials.); and wherein determining the first and second distributions at which gaps are to be formed in the delivery of the liquid droplets further comprises also determining the first and second locations and distributions based upon the at least one of the identified and predicted thermal properties of the build materials in the preselected area. (Nauka, Para [0061-63], [0069], [0079-80], Claim 12 - - The controller determines the distribution of coalescing liquid based on the temperature distribution/”predicted thermal properties” where distributions over different locations/”first and second distributions” of agent liquid creates lateral spacing/gaps based on the temperature distribution/”predicted thermal properties”.)
Miura further teaches locations at which gaps are to be formed between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)

One of ordinary skill in the art would have been motivated to do this modification in order to prevent local movement of droplets by incorporating gaps between locations where liquid drops are delivered, as suggested by Miura (Para [0064]).

Claim 14
Nauka teaches a non-transitory computer readable medium on which is stored machine readable instructions (Nauka, Para [0023] - - Non transitory computer readable medium storing machine readable instructions.) that when executed by a processor, cause the processor to: access print data for printing liquid droplets onto a preselected area on a layer of build materials (Nauka, Para [0055-57], [0061-63] - - The processor accesses agent delivery control data/”print data” that is used to selectively deliver the agent/liquid droplets onto a portion of a preselected build area on a layer of build materials.); identify a first location of the preselected area (Nauka, Para [0077-79], [0085] - - Selective delivery of liquid agent in a first location of a preselected build area.); identify a second location near an exterior of the preselected area, wherein the first location is positioned at a location that is closer to a center of the preselected area than the second location. (Nauka, Para [0077-79], [0085] - - Selective delivery of liquid agent in different/”first and second” locations based on the desired amount of heat energy to be applied to different/”first and second” locations, where a location/”first location” that is at the center of a preselected build area on the build material layer that has a higher temperature due to heat transfer from the previous solidified layer requiring a larger gap between liquid droplets than a location/”second location” that is located at the edge of the preselected build area that  determine a first distribution of gaps to be included in the printing of the liquid droplets onto the first location of the preselected area (Nauka, Para [0061-63] - - Determine the distribution based on the desired heat dissipation in which lateral spacing/gaps between adjacent drops of coalescing agent/”liquid droplets” are delivered to an identified portion/”first location” of the preselected build area.), determine a second distribution at which gaps are to be formed in the delivery of the liquid droplets within the second location, wherein the first distribution differs from the second distribution (Nauka, Para [0061-63], [0069], [0079-80] - - The controller determines the distribution based on the temperature distribution where a distribution over a location with a lower temperature/”second distribution” of agent liquid creates lateral spacing/gaps based on the lower temperature, which receive propagated applied energy from an adjacent location that receives the coalescing liquid in the build material that helps to regulate temperature of the build material/”prevention of heat spikes” in the portion of the preselected build area.); wherein the gaps are to form heat sinks in the build materials that ensure thermal uniformity across the build materials in the preselected area (Nauka, Para [0061-63] - - The lateral spacing/gaps receives propagated applied energy/”heat sink” from an adjacent location in the build material that helps to regulate temperature of the build material/”ensure thermal uniformity” in the preselected portion of the build area.); and modify the print data to include the determined first and second distributions of gaps in the printing of the liquid droplets (Nauka, Para [0061-63] - - Determine the distributions/”first and second distributions” in which lateral spacing/gaps between adjacent drops of coalescing agent/”liquid droplets” are delivered to a preselected portion of the build area.); and generate a mask to be applied to print data for the delivery device in selectively delivering the liquid droplets (Nauka, Para [0055-57], [0061-63] - - The controller generates lateral spacing data/mask used with agent delivery control data/”print data” for the distributor/”delivery device” to selectively deliver the agent/liquid droplets.), wherein the mask is to identify the locations at which the gaps are to be formed during selective delivery of the liquid droplets (Nauka, Para [0061-63] - - The lateral spacing data/mask describes/identifies the location in which lateral spacing/gaps between adjacent drops of coalescing agent/”liquid droplets” are formed during agent/liquid delivery to a preselected portion of the build area.), and wherein the controller is to apply the mask in controlling the delivery device to deliver the liquid droplets across the preselected area while forming the gaps. (Nauka, Para [0061-63], [0069] - - The lateral spacing data/mask is used by the controller to control the distribution in which lateral spacing/gaps between adjacent drops of liquid agent/droplets are delivered to a preselected portion of the build area.)
But Nauka fails to specify locations at which gaps are to be formed between liquid drops delivered.
However Miura teaches locations at which gaps are to be formed between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Nauka and Miura are analogous art because they are from the same field of endeavor.  They relate to material deposition systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above material deposition system, as taught by Nauka, and incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent local movement of droplets by incorporating gaps between locations where liquid drops are delivered, as suggested by Miura (Para [0064]).

Claim 15
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
to determine the first and second distributions of gaps to be included in the printing of the liquid droplets onto the preselected area, the machine readable instructions are further to cause the processor to: apply the modified print data to control a delivery device to print the liquid droplets in the preselected area on the layer having the determined distribution of gaps. (Nauka, Para [0061-63], [0069] - - The agent delivery control data/”print data” is used by the controller to control the distribution in which lateral spacing/”first and second distributions of gaps” between adjacent drops of liquid agent/droplets are delivered to a preselected portion of the build area/”layer of build materials”.)
Miura further teaches locations at which gaps are to be respectively included between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above material deposition system, as taught by Nauka and Miura, and further incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent local movement of droplets by incorporating gaps between locations where liquid drops are delivered, as suggested by Miura (Para [0064]).

Claim 16
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
the controller is further to: control the delivery device to deliver the liquid droplets across the preselected area while forming the gaps at the determined locations and  first and second distributions (Nauka, Para [0061-63], [0069] - - Liquid agent delivery control data used by the controller to control the distribution in which lateral spacing/gaps between adjacent drops of liquid agent/droplets are delivered to preselected portions/”first and second distributions” of the build area.), wherein the gaps are to form heat sinks in the build materials that are to prevent heat spikes from occurring across the build materials in the first and second locations of the preselected area. (Nauka, Para [0061-63] - - The lateral spacing/gaps receives propagated applied energy/”heat sink” from an adjacent location in the build material that helps to regulate temperature of the build material/”prevent heat spikes from occurring” in the preselected portions/”first and second distributions” of the build area.)
Miura further teaches locations at which gaps are to be formed between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above material deposition system, as taught by Nauka and Miura, and further incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent local movement of droplets by incorporating gaps between locations where liquid drops are delivered, as suggested by Miura (Para [0064]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nauka et al., US Patent Pub. US 2016/0332374 A1 (hereinafter Nauka), in view of Miura, US Patent Pub. US 2006/0203064 A1 (hereinafter Miura) as applied to the Claims 1-4, 6-7, 9-11, and 14-15 above, and in further in view of De Pena et al., US Patent Pub. US 2017/0368748 A1 (hereinafter De Pena).

Claim 5
The combination of Nauka and Miura teaches all the limitations of the base claims as outlined above.  
The combination of Nauka and Miura further teaches the controller is to determine the distribution at which the gaps are to be formed based upon the temperature distribution (Nauka, Para [0072-74] - - Controller obtains/determines the liquid agent control delivery/”distribution at which the gaps are to be formed” data based the temperature distribution/”heat profile” of the preselected portion of the build area.) and wherein the controller is to determine a first location in the preselected area that is predicted to reach a first temperature based upon the temperature distribution and a second location in the preselected area that is predicted to reach a second temperature based upon the temperature distribution (Nauka, Para [0071-72], [0074-76], [0079-80] - - The temperature distribution/”heat profile” prediction of the preselected portion of the build area where a first location having a first temperature resulting from coalescence of the previously deposited layer, and a second location having a second temperature from a previously applied cooling agent.), and wherein the controller is to determine a first distribution at which gaps are to be formed in the determined first location based upon the predicted first temperature and to determine a second distribution at which gaps are to be formed in the determined second location based upon the predicted second temperature. (Nauka, Para [0061-63], [0069], [0079-80] - - The controller determines the distribution based on the temperature distribution where a distribution over a location with a first temperature/”first distribution” of agent liquid creates 
Miura further teaches locations at which gaps are to be respectively included between liquid drops delivered. (Miura, Para [0064-65] - - Positions/locations of gaps formed between liquid drops delivered.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above material deposition system, as taught by Nauka and Miura, and further incorporating the locations where gaps between liquid drops are delivered, as taught by Miura.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent local movement of droplets by incorporating gaps between locations where liquid drops are delivered, as suggested by Miura (Para [0064]).
But the combination of Nauka and Miura fails to specify the controller is further to access a historic heat map.
However, De Pena teaches the controller is further to access a historic heat map. (De Pena, Para [0038] - - Processor/controller access a reference heat profile/”historic heat map”.)
Nauka, Miura, and De Pena are analogous art because they are from the same field of endeavor.  They relate to material deposition systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above material deposition system, as taught by Nauka and Miura, and further incorporating the reference heat profile, as taught by De Pena.  
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119